As stated in the original opinion. we think the evidence detailed does not raise the issue of voluntary return of the stolen property within the meaning of Article 1343 of the Penal Code. If the contrary were true, the point made would not be available to the appellant upon appeal. If the issue was raised and omitted from the court's charge, the presumption obtains upon appeal that in so framing the charge the court's action met the approval of the appellant, he having made no objection to the charge nor sought to supply the supposed omission by request for special instruction. Such is the effect of Chapter 138 of the Acts of 1913, amending Article 735, Code of Criminal Procedure, and others in the same chapter. See Vernon's Texas Crim. Statutes, Vol. 2, page 525 for interpretation of this statute.
The identity of the hog found in the possession of the appellant with that charged to have been stolen was an issue of fact dependent upon conflicting testimony, the solution of which by the jury is binding upon this court.
The motion for rehearing is overruled.
Overruled. *Page 454